Citation Nr: 1223460	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his March 2010 substantive appeal, the Veteran requested a travel board hearing.  The record reflects that the Veteran failed to report to his March 2011 scheduled hearing.  As there is no indication that the Veteran has requested to reschedule his hearing or has provided good cause with regard to why he failed to report, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011). 


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in maintaining effective work relationships.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for PTSD arises from his disagreement with the initial evaluation assigned to this  disability following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed. 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded a VA examination in April 2009 that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the April 2009 examiner took into account the Veteran's statements and treatment records; the examination included a review of the Veteran's military, occupational, and social histories; and the clinical evaluation included a mental status examination.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist by obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, read as follows:

A 30 percent disability rating is warranted for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), at 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Diagnostic and Statistical Manual of Mental Disorders 46-47 (4th ed. 1994).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial disability rating of 50 percent, but no more, for his service-connected PTSD for the entire appeal period. 

In his August 2009 Notice of Disagreement, the Veteran asserted that his disability warrants a higher rating because of reduced work productivity, inability to retain employment, and problems with short- and long-term memory.  

A June 2008 VA treatment record shows that the Veteran was appropriately dressed and adequately groomed.  The VA social worker noted that the Veteran was tearful at times, and although articulate, had a slow latency of response.  The VA social worker found that the Veteran's difficulty in responding and giving appropriate timelines on his information suggested possible impaired cognitive functioning.  The Veteran reported experiencing increased depression with fleeting thoughts of suicide but no hallucinations or delusions.  The VA social worker listed a diagnosis of depression, not otherwise specified, and noted that the last assigned GAF score for that month was 48.

An additional June 2008 VA treatment record shows the Veteran had good eye contact and normal speech, with frequent hesitation.  The Veteran complained of depression, crying episodes, irritability, and lashing out in anger at people.  The Veteran also complained of having a difficult time with concentration and difficulty with short- and long-term memory.  The Veteran reported suicidal ideation, thoughts of harming others, but no hallucinations, delusions, or paranoia.  The VA psychiatrist found that the Veteran's thoughts were clear, coherent, and goal directed, and he had fair judgment and insight.  The VA psychiatrist diagnosed depression, not otherwise specified, and assigned a GAF score of 49.

An August 2008 VA treatment record shows the Veteran was clean, appropriately dressed, and had good eye contact.  The Veteran reported not having a lot of energy, although he was able to complete his job.  The Veteran had congruent thought processes, demonstrating a full range of affect, and was appropriately focused.  The Veteran denied having suicidal or homicidal thoughts, hallucinations, delusions, and paranoia.  The Veteran reported that he had lost his business and home two and a half years before and now was working the night shift as a janitor for a funeral home.  The VA physician diagnosed depression, not otherwise specified, and assigned a GAF score of 55.

An additional August 2008 VA treatment record shows the Veteran was cooperative and soft spoken, with notable hesitation in his responses.  His mood was anxious, depressed, and he became tearful when referring to military trauma.  The Veteran had fair concentration, logical thought and perceptions, fair judgment and insight, and reported no delusions, hallucinations or current suicidal ideation.  The VA social worker's analysis was posttraumatic stress disorder and depression related to combat exposure and military sexual trauma, compounded by an abusive upbringing.  The VA social worker assigned a GAF score of 49.

A December 2008 VA treatment record shows a diagnosis of Huntington's Chorea, which the VA social worker stated could possibly explain some of the Veteran's cognitive disruption in memory.  The VA social worker observed that the Veteran reported depression, PTSD symptoms, and described in detail "something akin to panic attacks."  The Veteran referenced that his war time experiences have had a major disruptive impact on his life and in many ways reinforced his abusive upbringing.  The Veteran reported anxiety and depression, but denied hallucinations, delusions, paranoia, and suicidal ideation.  The VA social worker diagnosed PTSD, due to combat exposure and military sexual trauma, and depression, and assigned a GAF score of 50.

A February 2009 VA social worker diagnosed PTSD and depression related to combat exposure and military sexual trauma.  The VA social worker found the Veteran's presentation, report, history, and trauma exposure all supported a full diagnosis of PTSD related to combat and military sexual trauma.  The VA social worker found the symptoms have had a significant and negative impact on the Veteran's life.  The VA social worker assigned a GAF score of 50.

The Veteran was afforded a VA examination in April 2009.  On examination, the Veteran reported nightmares occurring at least once a month recalling all of his traumas, and suffering distress when exposed to stimuli that remind him of his traumatic experiences.  The Veteran also reported avoiding situations that he knew would cause him difficulty and a loss of interest in many previously pleasurable activities.  The Veteran described decreased mood, decreased interest, decreased energy, decreased self-esteem, sleep and appetite disturbance, difficulty with concentration and focus, past suicidal ideation, and some difficulty functioning in the work place because of irritability and long-standing feelings of alienation.  The Veteran reported being hypervigilant and startlingly easily.  The Veteran reported working as an Emergency Medical Technician for many years after service and then owning his own convenience store for twenty-five years until the onset of his serious coronary artery disease.  The VA examiner found that the Veteran was alert, oriented and cooperative.  The Veteran's thoughts were overly-detailed but not grossly disorganized, and there was no evidence of hallucinations or delusions.  The VA examiner noted the Veteran's cognitive abilities were intact, and that there was no indication of panic, paranoia, or obsessional rituals.  The VA examiner diagnosed posttraumatic stress disorder, with a GAF score of 55, and depression, with a GAF score of 55.  The VA examiner observed that the Veteran clearly described symptoms of posttraumatic stress disorder that appeared to be the result of multiple traumas.  The VA examiner found that many of the patient's historical details of trauma, including an abusive childhood, appeared to cause him great distress.  The VA examiner commented that in addition to the above traumas, the Veteran has been diagnosed with Huntington's disease and had a severe myocardial infarction three years ago.  The VA examiner opined that these serious medical difficulties were now stressors contributing to his depressive symptoms.  The VA examiner noted that despite the severity of the Veteran's psychiatric symptoms, he did continue to work and have some supportive family relationships as well as social interactions.
  
The Veteran continued to receive treatment after his April 2009 VA examination, and VA physicians assigned GAF scores of 50, 55, and 55.  Overall, the Veteran's GAF scores during the pendency of this appeal ranged from 48 to 55.  These scores indicate a range of moderate to severe symptoms.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that his service-connected PTSD more nearly approximates the criteria for a 50 percent disability rating, but no more, for the entire pendency of the appeal.  While there were times wherein the Veteran's GAF score improved or worsened, the symptoms manifested by his PTSD remained largely constant.  Throughout the pendency of the appeal, the Veteran's PTSD was manifested by depression, nightmares, decreased energy, decreased interest in activities, hypervigiliance, some suicidal ideation, and impaired concentration.  The Veteran also reported episodes of panic attacks, reduced reliability and productivity, and impaired short-term and long-term memory.  VA treatment records show disturbances of motivation and mood with feelings of social alienation.  Under the Rating Schedule, the Board finds these symptoms more closely approximate a disability rating of 50 percent.  

The Board must also determine whether it is possible to separate the effects of the service-connected PTSD from the Veteran's non-service connected conditions.  If this is not possible, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Here, the record shows that the Veteran has a history of several traumas and current medical conditions which may be compounding his PTSD symptoms.  On VA examination in April 2009, the Veteran reported three different sources of trauma, which involved experiencing physical abuse as a child, military sexual trauma, and in-service combat trauma.  In addition, the April 2009 VA examiner found that "it would appear that the Veteran's depressive symptoms had been best understood as being actually aspects of his PTSD except that the Veteran, in addition to these above mentioned horrible traumas, has also been diagnosed with the fatal illness of Huntington's disease."  The April 2009 VA examiner further opined that the Veteran's depressive symptoms "are partly due to his traumatic experiences, but also now partly due to the severity of his medical difficulties," and that the Veteran's PTSD is a result of all of the above mentioned traumas, including his childhood trauma and his sexual assault and combat trauma while on active duty.  Because the VA examiner was unable to determine a clear delineation between the effects of any of the traumas or medical conditions, the Board will afford the Veteran the benefit of the doubt and attribute all of his symptoms to his service-connected PTSD.  As such, based on all the evidence that bears on occupational and social impairment due to the Veteran's service-connected PTSD, including his GAF scores, the Board finds that a 50 percent evaluation is warranted throughout the pendency of this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD.  The evidence of record does not show obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; spatial disorientation; and neglect of personal appearance and hygiene.  Although the symptoms provided by the GAF scores are examples of the type and degree of the effects of the symptoms that would justify a 70 percent evaluation, the Board finds that the manifestations of the Veteran's service-connected PTSD do not provide objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The objective evidence of record demonstrates that the Veteran was neatly-groomed and dressed, alert, oriented, cooperative, had no thought disorder, no loosened association, no flight of ideas, no hallucinations or delusions, no obsessions, no compulsions, and no phobias.  The Veteran had appropriate personal hygiene, coherent and goal-directed speech, and fair insight and judgment.  Despite the severity of the Veteran's psychiatric symptoms, he has continued to work and have some supportive family relationships as well as social interactions.  Further, the Veteran has been employed full-time throughout the pendency of the appeal, with only some irritability and anger reported in connection to his work environment.  As such, the Board finds that a 70 percent evaluation is not for assignment, and accordingly, a 50 percent evaluation, but no more, is warranted. 
After review of the evidence of record, there is no evidence that would warrant a rating in excess of 50 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there have been some fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective during which the Veteran's PTSD has varied to such an extent that a rating greater or less than the 50 percent evaluation assigned herein would be warranted.  38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 50 percent rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  Id.; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's PTSD was manifested by depression, nightmares, decreased energy, decreased interest in activities, hypervigiliance, feelings of social alienation, some suicidal ideation, and impaired concentration.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the disability picture presented by a 50 percent disability rating.  A rating in excess of 50 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 50 percent rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for an initial disability rating of 50 percent, but no greater, for PTSD have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial disability rating of 50 percent, but no more, for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


